309 S.W.3d 811 (2010)
Rickey E. FERDINAND, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71012.
Missouri Court of Appeals, Western District.
February 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 30, 2010.
Application for Transfer Denied May 25, 2010.
Rickey Ferdinand, Jefferson City, MO, Appellant Acting pro se.
Chris Koster, Jayne T. Woods, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., LISA WHITE HARDWICK, and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Mr. Rickey E. Ferdinand appeals the order denying the motion to reopen his Rule 29.15 post-conviction proceeding. Mr. Ferdinand challenges the motion court's ruling that the post-conviction relief counsel's untimely filing of the amended motion did not prejudice him.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).